Title: From Thomas Jefferson to Charles Willson Peale, 3 November 1802
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Washington Nov. 3. 1802.
          
          Immediately on the reciept of your favor of Oct. 28. I wrote to a friend of mine, mr Michael Bowyer who owns & resides at the Sweet springs, on the subject of the bones you mention as lately found in a cave of Greenbriar county, and which are probably of the Megalonyx. I observed to him that I had learned that the finder was preparing to send them to you; that if that was done, it was all that was desired. but if not done, I begged he would procure & pack them securely in a box, and forward them by water, to wit, down James river to messrs. Gibson & Jefferson merchants at Richmond, whom I would instruct to pay all expences and forward the box on to you in Philadelphia. this I am in hopes will secure them to you, and I am happy in every occasion wherein I can render you a service.  the newly found half head of the Mammoth being under the view of Doctr. Samuel Brown, cannot be placed in a better channel.
          I am happy to hear of your son’s safe arrival in London. the first moments are always the most difficult: but I have no doubt the first information you shall recieve after the exhibition shall be opened, will be as favorable as you can expect. in the mean time let us omit no opportunity of compleating the skeleton you possess. perhaps it would not be amiss to publish a list of the bones you already have, and of those wanting as far as may be presumed of an animal whose structure we do not yet actually & fully know. Accept assurances of my great esteem & best wishes.
          
            Th: Jefferson
          
        